DETAILED ACTION
	Claims 1-19, 21 are pending.
Applicant’s selection of claims 1-14, 21 and withdrawal of claims 15-19 are acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 12, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al., U.S. Patent No. 10,756,058.

Regarding claim 9, Shih discloses a package structure, comprising:
An IC comprising: a semiconductor substrate 112, contact pads and testing pads 114 distributed over the substrate, conductive post 220 on the contact pads, and dummy posts 210 on the testing pads, wherein the dummy post are electrically floating (not connect to ground), an encapsulating laterally encapsulating the IC (500, Fig. 1Q), a redistribution structure 600 (Fig. 1Q) disposed on the IC and the encapsulant, wherein the conductive posts are electrically connected to the redistribution structure (220 connected to 600).
Regarding claim 10, Shih discloses wherein the height of the conductive posts is greater than a height of the dummy posts (Fig. 1A).
Regarding claim 12, Shih discloses wherein the dummy posts are electrically insulated from the redistribution structure 600 (1Q). 
Regarding claim 2, Shih discloses the dummy posts are conductive and it’s electrically floating (not connect to ground or to electrical layer 600). 
Regarding claims 3, 21, Shih discloses further comprising a protection layer covering the conductive posts and the dummy posts (layer G, Fig. 1C).
Regarding claim 13, Shih discloses the conductive posts are directly in contact with the redistribution structure 600 and the dummy posts are spaced apart from the redistribution structure (by layer 400) (Fig. 1P).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al., U.S. Patent No. 10,756,058.
Regarding claims 4-5, 8, 11, 14, it would have been obvious that the selection of such parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters  would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim Objections
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of prior art teach or suggest claimed limitations cited in claim 1 and wherein each dummy post comprises a seed layer and a conductive material layer, the seed layer covers the testing pad and the conductive material layer is disposed on the seed layer (claim 6), or further comprising functional components and testing components embedded in the semiconductor substrate, wherein the conductive posts and the contact pads are electrically connected to the functional components, and the dummy posts and the testing pads are electrically connected to the testing components (claim 7).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785. The examiner can normally be reached M-F 9am-8pm Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO P LE/Primary Examiner, Art Unit 2818